Citation Nr: 0623604	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether the July 1993 rating decision, in which the RO 
assigned a 10 percent evaluation for tinnitus, was clearly 
and unmistakably erroneous (CUE).


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from June 1967 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.105(a) (2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the duty-to-assist provisions 
of the Veterans Claims Assistance Act (VCAA) are not 
applicable to claims alleging clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001); see 
also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Turning to the merits of the claim, the veteran was granted 
service connection for tinnitus in a July 1993 rating 
decision and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 6260.  In February 2003, the veteran and 
his representative asserted that a clear and unmistakable 
error (CUE) was made in the July 1993 rating decision; 
specifically that DC 6260 warrants a separate 10 percent 
rating for each ear.  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  
38 C.F.R. § 3.105(a).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set out a three-pronged test to determine whether CUE 
was present in a prior determination:

(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

In this case, the veteran and his representative argued CUE 
based on the record and law that existed at the time of the 
prior adjudication in question, asserting that DC 6260 allows 
for a 10 percent evaluation for each ear.  In an April 2003 
rating decision and February 2004 statement of the case, the 
RO denied the veteran's request, arguing that under DC 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

Based upon current case law, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, DC 6260.  As such, 
the Board finds no error in the rating determination dated in 
July 1993.  

Essentially, the veteran has failed to establish any kind of 
error of fact or law in the July 1993 rating decision, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Therefore, the claim is denied. 


ORDER

The July 1993 rating decision was not clearly and 
unmistakably erroneous; thus, the claim for that benefit is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


